 Revised 3/30/21



                                                CRIMINAL CASE COVER SHEET                                         JµG
  By:              CJ INDICTMENT   CJSUPERSEDING Case Number:
                   WINFORMA TION (Requires AO 455 Waiver of Indictment for Felony Cases)
                   ORULE20

  USA      v. WILLIAM E. McMANUS, JR.

 wFelony           •
              Class A Misdemeanor (A086A Consent form required at Initial Appearance)
 • Misdemeanor (Not class A)           Petty Offense•
                                                                  Immigration Cases
        •
       Defendant is being added to existing criminal case        Zone A       DZoneB              •
        •
       Charges/Counts Added
                                             Matthew T. Morris
 Name of Assigned AUSA:

  Matter Sealed:               DYES                  [I]NO                       Pl ace ofOffiense: Washington County

        •   Interpreter Required                 Language:

  Issue:           •    WARRANT                     •     SUMMONS                      D    WRIT (Motion to be filed)

 Arresting Agency:              •     DEA DA TF           •    USMS          •   FBI   •   Other:

 Current Trial Date (if any):                                                     before Judge

        •   Criminal Complaint Filed                                  Case Number:

        •   Defendant on Supervised Release                           Case Number:

 Related Case/Attorney:

 Case Number                                              Attorney

 Reason for Related Case Determination

 Defense Counsel (if any):                      Gene Scott

                   •    Federal Defender                        0CJA                   [Z] Retained

            Appointed by Target Letter                               Case Number:
            Appointed in Pending Indictment                          Case Number:


 CHARGES:                                                    1- - - - - -
                        Total # of Counts for this Defendant -

             Title & Section                 Description of Offense Charged                New        New           Old
                                                                                           Count?     Count         Count#
                                                                                           YorN       #
            18 U.S.C. Section 666(a)(1)(B)              Soliciting a Bribe                    y               1



                                                              ..
                                               (Attach add1ttonal page, 1f needed)


                                                                             Attorney S i g n a t u r ~ M               b
                                                        ~~
Case 2:21-cr-00036-JRG-CRW Document 1-1 Filed 05/10/21 Page 1 of 2 PageID #: 2
                                             CRIMINAL CASE COVER SHEET


 Case Number
               -----------
                        JR.
 USA v. WILLIAM E. McMANUS,


                                                     (C onfmue d firom page I)
           Title & Section                 Description of Offense            New      New Count   Old Count#
                                           Charged                           Count?   #
                                                                             YorN
          18 U.S.C. Section 666(a)(1)(B)            Soliciting a Bribe         y          1




Case 2:21-cr-00036-JRG-CRW Document 1-1 Filed 05/10/21 Page 2 of 2 PageID #: 3
